Citation Nr: 0808948	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left knee disorder claimed to have been 
incurred or aggravated while participating in a VA 
compensated work therapy program in June 2002, and claimed to 
have been aggravated by subsequent left knee surgery at a VA 
facility in August 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
December 1974, and from July 1976 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
The Board remanded this case to the RO in June 2005 so that 
additional development of the evidence could be conducted.

The instant appeal has been advanced on the Board's docket by 
reason of purported severe financial hardship.  See 38 
U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran contends that he injured his left knee in June 
2002 while pushing a heavy cart down a ramp as part of his 
assigned duties in a compensated work therapy (CWT) program 
at a VA Medical Center.  He also argues that surgery 
performed at the same VA medical center in August 2002 to 
alleviate the disability was negligently performed and 
resulted in even further disability.

VA treatment records show that in May 2000 the veteran 
reported injuring his left knee playing basketball in 1982; 
he described the knee as arthritic and indicated that he used 
a knee brace for giving way of the joint. In May 2000, the 
appellant reported a history of left knee arthritis and the 
need to wear a brace.


The records also show that in June 2002 he was a participant 
in a VA CWT program at the Washington, DC VA Medical Center.  
A treatment note for June 11, 2002, indicates that he 
presented with a two-week history of left knee weakness, and 
that the knee gave way.  He explained that his knee gave way 
while working in a warehouse pushing a heavy cart.  He denied 
any recent trauma to the knee.  The examiner noted that X-ray 
studies of the knee in 1999 demonstrated minimal degenerative 
joint changes.  The veteran was diagnosed with knee 
arthritis, and with rule out ligament problems or meniscal 
tear.  He was advised to continue using his knee brace.  
Medical records for August 2002 show that he underwent a left 
knee arthroscopic debridement and partial lateral 
meniscectomy in August 2002.

On a form completed by the veteran and received in March 
2003, the appellant indicated that the June 2002 incident 
occurred at 3 p.m.  The June 2005 remand pointed out that at 
that time the RO had not yet attempted to obtain any 
information from the CWT program as to whether the veteran 
was actually working at the time of the June 10, 2002, 
incident, or was otherwise participating in an essential 
activity or function of the CWT program.  A photocopy of a 
CWT Payment Voucher is on file showing that the veteran was 
paid for working 38 hours from June 2, 2002, to June 15, 
2002.  It does not confirm, however, whether the veteran was 
in fact participating in the CWT on June 12, 2002.  

By August 2005 correspondence, the RO contacted the CWT 
program in an effort to obtain any records associated with 
the veteran, including personnel or otherwise.  While a 
January 2006 supplemental statement of the case notes that 
"[t]reatment records from the Washington VA Medical 
Center/CWT program" have been associated with the record, it 
does not appear that any personnel records have been so 
associated.  VA has not been informed by the CWT program that 
personnel records associated with the veteran are 
unavailable.  On remand the RO should attempt to obtain any 
records not already obtained from the CWT program at the 
Washington, DC VA Medical Center, to particularly include 
personnel records.  


Pursuant to the Board's June 2005 remand, the veteran was to 
be afforded a VA examination in order so that a VA examiner 
could provided certain requested opinions.  Such an 
examination was conducted in October 2005.  

In pertinent part, the examiner was to address whether it was 
"at least as likely as not, i.e., is there a 50/50 chance, 
that the veteran's participation in an activity or function 
of a VA Compensated Work Therapy program on June 10, 2002, 
proximately caused or aggravated a left knee disorder?"  A 
review of the examination report shows that the examining 
physician did not provide a clear opinion as to the etiology 
of the veteran's left knee.  The examiner did find that the 
veteran had a preexisting left knee condition prior to his 
alleged June 10, 2002 left knee injury.  The examiner also 
opined that the "alleged incident of June 10, 2002 during 
the veteran's participation in an activity or function of a 
VA compensated work therapy program on June 10, 2002 did not 
proximately cause this preexisting left knee condition based 
on evidence of prior medical records.  There may have been 
some aggravation of his prior left knee condition i.e. as 
likely as not based on Mr. [redacted] history given.  I would 
estimate that this aggravation, if it occurred, as about 12 
per cent of a prior left knee condition."  

This opinion does not sufficiently answer/address the above-
cited requested opinion.  First, the examiner, in commenting 
that the alleged incident on June 10, 2002 did not 
"proximately cause" this "preexisting left knee 
condition," did not specify what the preexisting disorder 
was.  The examiner also, while essentially finding that a 
left knee disorder was aggravated during the veteran's CWT 
program, did not, in essence, render an opinion as to whether 
the therapy caused the aggravation.  (The distinction here is 
crucial.  Unlike a claim for service connection, the law 
under which the appellant seeks compensation requires that 
the disability be caused by participation in the CWT 
program.)  The examiner, further, in his rendered opinion, 
did not adhere to the instructed phraseology, i.e., "Is it 
as likely as not...."  As such, in finding that the specific 
opinion sought was not, however, provided by the VA examiner, 
remand is again required.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should again seek to obtain 
any records for the veteran, personnel or 
otherwise, from the VA Compensated Work 
Therapy program based at the Washington, 
DC VA Medical Center.  If the RO 
determines that any records associated 
with the veteran's participation in VA's 
CWT program from April to June 2002 are 
held by a non-VA employer, then with any 
necessary authorization from the 
appellant the RO should attempt to obtain 
those records from that employer.  All 
efforts to secure these records must be 
documented in the claims file.  If they 
cannot be secured the RO must address why 
further efforts would be futile.

2.  The RO should forward the claim 
folders to the VA examiner who examined 
the veteran in October 2005.  After 
reviewing the claim folders, to include 
the October 2005 examination report 
findings, by means of an addendum report, 
the physician must address the following:

a.  Is it as likely as not that the 
veteran has an additional disability 
which was proximately caused by his 
participation in a VA CWT program on 
June 10, 2002?

[N.B.  To determine whether a 
veteran has an additional 
disability, VA compares the 
veteran's condition immediately 
before the beginning of the 
compensated work therapy 
program upon which the claim is 
based to the veteran's 
condition after the program has 
stopped.  

Further, claims based on 
additional disability due to a 
compensated work therapy 
program must meet the causation 
requirements of the following 
paragraph:

To establish that a CWT 
program proximately caused 
a veteran's additional 
disability, it must be 
shown that the veteran's 
participation in an 
essential activity or 
function of the CWT 
program provided or 
authorized by VA 
proximately caused the 
disability.  The veteran 
must have been 
participating in such CWT 
program provided or 
authorized by VA as part 
of a CWT program under 38 
U.S.C. § 1718.  It need 
not be shown that VA 
approved that specific 
activity or function, as 
long as the activity or 
function is generally 
accepted as being a 
necessary component of the 
CWT program that VA 
provided or authorized.  
See 38 C.F.R. 
§ 3.361(d)(3).]

b.  If the answer to a. above is YES, 
what is the additional disability?  The 
examiner should specifically supply a 
diagnosis or diagnoses.  

c.  Is it as least as likely as not that 
the veteran's participation in an 
essential activity or function of the CWT 
program provided or authorized by VA 
proximately caused the additional 
disability?

[N.B.  Establishing the proximate 
cause of additional disability.  The 
proximate cause of disability is the 
action or event that directly caused 
the disability, as distinguished 
from a remote contributing cause.  
See 38 C.F.R. § 3.361(d).]

In supplying the above-requested 
opinions, the examiner must take into 
account the included explanatory 
regulations.

If the reviewing physician concludes that 
any opinion cannot be offered without 
resorting to speculation then such should 
be so stated in the addendum report.

3.  In the event that the physician who 
examined the veteran in October 2005 is 
unavailable, the RO should schedule the 
veteran for a VA orthopedic examination.  
The claim folders must be reviewed by the 
examining physician.  The reviewing 
physician should, after reviewing the 
claim folders, and following his or her 
examination of the veteran, should 
provide responses to the medical 
questions set out below:

a.  Is it as likely as not that the 
veteran has an additional disability 
which was proximately caused by his 
participation in a VA CWT program on June 
10, 2002?

b.  If the answer to a. above is YES, 
what is the additional disability?  The 
examiner should specifically supply a 
diagnosis or diagnoses.  

c.  Is it as least as likely as not that 
the veteran's participation in an 
essential activity or function of the CWT 
program provided or authorized by VA 
proximately caused the additional 
disability?

In supplying the above-requested medical 
opinions, the examiner must take into 
account the included explanatory 
regulations.

If the examining physician concludes that 
any of the sought medical opinions cannot 
be offered without resorting to 
speculation then such should be so stated 
in the addendum report.

4.  The RO must ensure that the requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If the ordered action was not 
undertaken or was undertaken in a 
deficient manner, take appropriate 
corrective action.  Stegall. 

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case.  The RO should provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

